Judgment modified to the extent of making the injunctive provisions thereof more specific, by providing that defendant, Zephyr American Corporation, be required to account only for the gain derived from the misappropriation of the method of manufacture by stamping out the two revolving disks and affixing them to the shaft, and by providing that the referee hear and report to the court on the question of quantum of damages sustained by plaintiff (Civ. Prac. Act, § 467). The evidence does not warrant any broader relief. Section 466 of the Civil Practice Act is inapplicable. Order denying defendant’s motion for a new trial affirmed. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.; Dore, J., dissents in part as follows: I agree with the majority that the present injunction is far too wide and that, if any injunction is made it should be limited as the majority indicates. But in my opinion, the specific parts plaintiff relies on for an injunction and damages appear to be merely a further application to a rotary index of the ancient basic invention of the wheel and axle; and his idea is not novel or original. Even he admits that his article is not in its entirety novel or original. I think, too, that any effort to trace damages or profits specifically to only a part of the device would be speculative. For the reasons stated, I dissent in part and vote to reverse and dismiss the complaint.